284 F.2d 878
Doanld DOBSON, Appellant,v.WARDEN, MARYLAND PENITENTIARY, Appellee.
No. 8147.
United States Court of Appeals Fourth Circuit.
Argued Nov. 14, 1960.Decided Dec. 8, 1960.

Douglas R. Due, Baltimore, Md.  (Court-assigned counsel), for appellant.
James H. Norris, Jr., Sp. Asst. Atty. Gen. of Marylnad (C. Ferdinand Sybert, Atty. Gen. of Maryland, on brief), for appellee.
Before SOBELOFF, Chief Judge, BOREMAN, Circuit Judge, and HARRY E. WATKINS, District Judge.
PER CURIAM.


1
This is an appeal from a denial of a petition by Donald Dobson, an inmate of the Maryland Penitentiary, for a writ of habeas corpus, filed in the United States District Court for the District of Maryland.  The District Court permitted him to proceed in forma pauperis, but denied his petition.  He filed an appeal, and was permitted to prosecute his appeal in forma pauperis.  Petitioner has not asked for or been granted a certificate of probable cause, required as a prerequisite for appeal, under 28 U.S.C.A. 2253.


2
Since this case was heard in this court on November 14, 1960, prior to the filing of our opinion in Burgess v. Warden, 4 Cir., 284 F.2d 486, we appointed a lawyer for petitioner, received briefs and heard oral arguments, and followed our custom then in effect of allowing our ruling on the merits of the appeal determine whether this court would grant the necessary certificate of probable cause.  Plater v. Warden, 4 Cir., 1958, 261 F.2d 445; Holly v. Smyth, 4 Cir., 1960, 280 F.2d 536, and cases there cited.  Accordingly, we have had a full hearing on the merits of the appeal.  We have reviewed the record, and have considered the written and oral arguments of his court appointed counsel, to determine whether this court should issue the necessary certificate of probable cause.  This appeal is entirely without merit for the reasons set forth in a well-reasoned opinion, filed by Chief Judge Thomsen.  Dobson v. Warden, D.C. Md.1960, 188 F. Supp. 599.  Since there is no possible merit in the habeas corpus petition, no certificate of probable cause will be issued and the appeal will be dismissed.


3
Appeal dismissed.